48 F.3d 563
310 U.S.App.D.C. 387
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Enrique VILLAGARCIA, Appellant.
No. 93-3135.
United States Court of Appeals, District of Columbia Circuit.
Feb. 7, 1995.

Before:  WILLIAMS, GINSBURG, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction and sentence be affirmed.  As Villagarcia willfully withheld evidence material to an official investigation, the district court did not err by enhancing appellant's base offense level for obstruction of justice.  Villagarcia objected to the adjustment for obstruction, but he did not allege any factual inaccuracy in the presentence investigation report;  therefore the district court's findings were sufficient.  See Fed.R.Crim.P. 32(c)(3)(D).  Furthermore, the district court did not commit plain error in failing to grant, sua sponte, an evidentiary hearing.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.